Title: From Thomas Jefferson to George Jefferson, 7 November 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Nov. 7. 1800.

  Yours of the 3d. are recieved. if 5½ D can be got for my tobo. in Richmond I would have you sell it at once, unless you see that the market is rising. credit to be given to the 1st. day of deposit. I inclose you the Manifests for the 21. hhds from Poplar Forest. whether you have before recieved those for the 9. hhds made here, or whether they have never been taken out, I am unable to say at the moment of writing this. I will immediately enquire at Milton, & if not yet delivered out, they shall come by the next post. in the mean time you may sell by the weight & marks as stated above.—I have just recieved a letter from mr Short which makes it absolutely necessary to bring mr Brown’s account with him to a close. be so good as to mention this to him and remit the money to mr Barnes. I am Dear Sir
Yours affectionately

Th: Jefferson

